Exhibit 10(d)

THE GILLETTE COMPANY
INCENTIVE BONUS PLAN
(with amendments through October 2004)

     1. PURPOSE. The purpose of this Incentive Bonus Plan is to foster
continuing long-term growth in earnings of The Gillette Company by rewarding key
management employees for achieving results critical to the Company’s short- and
long-term success, as measured by the accomplishment of assigned goals at
Company, business unit and individual levels. It is intended that bonuses
awarded pursuant to this Plan qualify as performance-based compensation for the
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), such that bonuses are fully deductible by the Company under the Code.

     2. DEFINITIONS.

     Base Salary - The Participant’s annual base salary rate of earnings in
effect as of December 31 of any Incentive Year.

     Bonus Award - An amount awarded to a Participant pursuant to Section 5.

     Bonus Pool - An amount earned in any Incentive Year as determined pursuant
to Section 5, from which Bonus Awards may be paid.

     Chairman - The Chairman of the Company’s Board of Directors and Chief
Executive Officer of the Company.

Chairman’s OpComm - The executive officers of the Company who report directly to
the Chairman, and who are responsible for the Company’s operating business units
and Corporate functions.

      Change of Control - The occurrence of any of the following events:

      (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d?3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition by
any corporation pursuant to a transaction that complies with clauses (A), (B)
and (C) of subsection (c) below;



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      (b) Individuals who, as of December 16, 1999, constituted the Board of
Directors (the “Board”) of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

      (c) Consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

      (d) Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

      Change of Control Severance Program - With respect to any Participant, the
Company’s Change of Control Severance Program for Key Executives, Change of
Control Severance Program for Exempt Employees or Change of Control Severance
Program for Non-Exempt Employees under which such Participant is eligible to
participate in the event of a Change of Control, or the individual Employment
Agreement between the Participant and the Company the severance provisions of
which become operative in the event of a Change of Control.

      Committee - The Compensation Committee established by the Board of
Directors of the Company, which shall consist solely of “outside directors”
within the meaning of Section 162(m) of the Code.

-2-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      Company - The Gillette Company, a Delaware corporation.

      Earnings Per Share - The amount reported as earnings per share in the
annual financial statements of the Company after any adjustments determined by
the Committee to be necessary or appropriate to ensure comparability between
earnings per share figures from year to year for the purposes of this Plan.

      Eligible Grade Level - For each Incentive Year, the position or personal
grade level(s) for the Company’s key management employees whom the Committee
determines to have a significant impact on the attainment of the Company’s
objectives.

      Eligible Employee - For each Incentive Year, a person whether or not an
officer or director of the Company or any subsidiary, who (a) is regularly
employed by the Company or a subsidiary on a full-time basis, or who, under
conditions approved by the Committee, is regularly employed by the Company or a
subsidiary on a part-time basis, (b) has been employed by the Company or a
subsidiary for the entire Incentive Year and in an Eligible Grade Level at the
end of such Incentive Year, (c) has been assigned goals under the Company’s
Performance Development Process to be accomplished during the Incentive Year and
has received a performance rating of “Meets Expectations” or higher on his or
her Performance Development Process Form for the Incentive Year, (d) is an
active employee on the date of the granting of Bonus Awards (or is a former
employee whose employment terminated following the end of the Incentive Year (i)
on account of death, retirement or disability, (ii) as a direct result of the
sale of a subsidiary, affiliate or business unit of the Company, a restructuring
or realignment plan, or other Company-initiated termination (other than for
cause), or (iii) under circumstances entitling the person to severance benefits
under the applicable Change of Control Severance Program), and (e) has not
engaged in any conduct that the Committee determines to be against the best
interests of the Company.

      Growth Goals - Growth Goals for each Incentive Year shall mean the
specific Earnings Per Share, Net Sales and Return on Invested Capital
performance goals, and/or such other measures of the Company’s financial
performance, as determined by the Committee for that Incentive Year, which if
achieved would result in the awarding of a Bonus Pool under Section 5.

      Incentive Year - A fiscal year of the Company in which the Plan is in
effect.

      Maximum Bonus - The maximum amount of Bonus Award that may be paid to any
Participant for an Incentive Year.

      Maximum Bonus Pool - The amount of the Bonus Pool which would be earned
assuming the Growth Goals for the applicable Incentive Year are achieved at the
maximum level established by the Committee.

      Net Sales - The amount reported as net sales in the annual financial
statements of the Company after adjustments, as determined by the Committee, to
be necessary or appropriate to ensure comparability between net sales from year
to year for the purposes of the Plan.

-3-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      Participant - Each Eligible Employee for an Incentive Year and each other
employee (including a former employee whose employment terminated during the
Incentive Year on account of death, retirement, disability or Company-initiated
termination (other than for cause)) whom the Committee has determined, in its
sole and exclusive discretion, should receive a Bonus Award for the Incentive
Year in accordance with Section 5 or 6.

      Performance Development Process Form - The annual written review of
individual performance and assignment of goals conducted under the Company’s
Performance Development Process.

      Plan - The Incentive Bonus Plan as set forth herein, as from time to time
amended.

      Retirement – The termination of a Participant’s employment with the
Company and its Subsidiaries if either (a) at the time the Participant leaves
the employ of the Company and its Subsidiaries, the Participant qualifies for an
early or normal retirement pension under the terms of a retirement plan
maintained by or to which the Company or any Subsidiary contributes for the
benefit of the Participant, (b) the Participant leaves the employ of a
Subsidiary that does not maintain or contribute to a retirement plan for the
benefit of the Participant, and at such time the Participant would have
qualified for an early or normal retirement pension under the terms of The
Gillette Company Retirement Plan had the individual been a participant of that
plan, or (c) solely in the case of a Company-initiated termination of employment
(other than for cause), at the time the Participant leaves the employ of the
Company and its Subsidiaries, the sum of the Participant’s attained age and
years of service (each measured in full and partial years) totals at least 80.

      Return on Invested Capital - The Company’s tax-effected earnings before
interest and taxes (EBIT) divided by invested capital (where “invested capital”
equals total debt plus equity less cash), in each case after adjustments, as
determined by the Committee, to be necessary or appropriate to ensure
comparability of this Growth Goal from year to year for the purposes of the
Plan.

      Savings Plan Equivalency - An amount computed by (1) multiplying the
employee’s rate of matched savings under The Gillette Company Employees’ Savings
Plan or the Gillette Canada Savings Program, as applicable, as of the January l
immediately preceding the date of a Bonus Award up to the first five percent by
the amount of that award which is deferred under Section 7(b) or (c) of this
Plan, plus (2) multiplying twenty percent of the employee’s rate of matched
savings under The Gillette Company Employees’ Savings Plan or the Gillette
Canada Savings Program, as applicable, as of the January l immediately preceding
the date of a Bonus Award which exceeds five percent by the amount of that award
which is deferred under Section 7(b) or (c) of this Plan.

      Subsidiary - Any corporation (a) in which the Company owns, directly or
indirectly, stock possessing 50 percent or more of the total combined voting
power of all classes of stock, (b) over which the Company has effective
operating control, or (c) in which the Company has a material interest as
determined by the Committee.

      Target Bonus - The targeted amount of Bonus Award established for each
Eligible Employee, expressed as a percentage of the Eligible Employee’s Base
Salary corresponding to

-4-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the Eligible Employee’s position or personal grade level at the end of the
applicable Incentive Year, assuming the Growth Goals for such Incentive Year are
achieved at the 100% level established by the Committee.

      Target Bonus Pool - The amount of the Bonus Pool which would be earned
assuming the Growth Goals for the applicable Incentive Year are achieved at the
100% level established by the Committee.

      3. DESIGNATION OF PARTICIPANTS. For each Incentive Year, the Committee
shall designate the Eligible Grade Level for determining the Eligible Employees
and shall approve such other persons who are recommended for participation by
the members of the Chairman’s OpCom. Designation of a person as an Eligible
Employee or a Participant for any Incentive Year shall not bind the Committee to
designate the person in any other Incentive Year.

      4. ESTABLISHMENT OF GROWTH GOALS AND BONUS POOL RANGE. For each Incentive
Year, the Committee shall establish in writing (a) the Growth Goals for such
Incentive Year at minimum, target and maximum levels, and by means of one or
more formulae the corresponding amount of the Bonus Pool which may be earned at
each level of achievement of such Growth Goals, and (b) the Target Bonus
percentage for each Eligible Grade Level (or group of Eligible Grade levels).

      5. DETERMINATION OF BONUS POOL AND AWARDS. (a) As soon as practicable
after the end of each Incentive Year, the Committee shall determine whether the
Growth Goals for the Incentive Year were achieved and, if so, at what level of
achievement under the formulae established for such Incentive Year.

      (b) If the Committee determines that Growth Goals for an Incentive Year
have been achieved at the minimum level or better, then a Bonus Pool shall be
earned for that Incentive Year. The Committee shall authorize the payment of
Bonus Awards from a Bonus Pool amount corresponding to the level of achievement
of the Growth Goals (and in no event in an amount exceeding the Maximum Bonus
Pool) for the Incentive Year.

      (c) The Chairman shall allocate the Bonus Pool among the operating
business units and Corporate functions (each a “Unit Bonus Pool”) based upon
such quantitative and/or qualitative factors relating to the unit’s level of
achievement of assigned objectives for the Incentive Year as he shall determine.
In turn, the members of the Chairman’s OpComm shall allocate their respective
Unit Bonus Pools among the Participants in their units based upon the level of
achievement, provided that in no event shall any individual Participant receive
a total Bonus Award in excess of his or her Maximum Bonus.

      (d) The Committee shall approve the Bonus Awards recommended for
Participants pursuant to subsection (c) above.

      (e) Notwithstanding the foregoing, the Committee shall recommend and the
Board of Directors of the Company shall approve the Bonus Awards for the
Chairman and each member of the Chairman’s OpCom.

-5-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      6. CONTINGENCY RESERVE; CARRY-FORWARD. For any Incentive Year, the
Committee may, within its sole discretion, establish a contingency reserve, in
an amount that shall not exceed thirty-five percent (35%) of the Target Bonus
Pool for that Incentive Year, from which contingency reserve Bonus Awards may be
made to recognize outstanding performance in that Incentive Year should a Bonus
Pool not otherwise be earned.

      In addition, the Committee may, within its sole discretion, elect to carry
forward up to fifteen percent (15%) of the Bonus Pool earned in any Incentive
Year to any one or more of the next following three Incentive Years with the
Committee having sole discretion as to whether to distribute all or a portion of
such carried forward amounts in any one or more of those three years.

      Bonus Awards authorized to be made from a contingency reserve, or from a
carried forward amount, shall be allocated among the Participants in accordance
with Section 5.

      7. VESTING AND PAYMENT OF AWARDS; DEFERRAL ELECTION.

     (a) Bonus Awards shall be immediately and fully vested upon the Committee’s
authorization of the Bonus Pool for the applicable Incentive Year. In general,
Bonus Awards shall be paid to Participants within a reasonable time after the
Committee’s authorization of such awards.

     (b) The Committee in its sole and exclusive discretion may allow
Participants at certain grade levels, who are generally treated by the Company
as United States employees for employment and benefit purposes (“US
Participants”), the opportunity to defer payment of all or a portion of any
Bonus Award earned for any Incentive Year. Deferrals for Incentive Years
commencing on or after January 1, 2004 shall be administered under the terms and
conditions of the Company’s Deferred Compensation Plan. Deferrals for Incentive
Years commencing prior to January 1, 2004 shall be administered under the terms
and conditions of paragraphs (i) - (vi) of Section 7(c).

     (c) The Committee in its sole and exclusive discretion may allow
Participants at certain grade levels and/or located in certain countries, other
than US Participants, the opportunity to defer payment of all or a portion of
any Bonus Award earned for any Incentive Year as follows:

      (i) Participant may defer payment of all or a portion of any Bonus Award
earned for any Incentive Year to March 1 of any future year or to Retirement.
Notwithstanding any prior voluntary deferral election hereunder, all amounts so
deferred shall be paid within a reasonable time after the Participant’s
termination of employment with the Company and its Subsidiaries for any reason
other than Retirement. A Participant whose employment ceases on account of
Retirement may, prior to termination of employment, elect to receive payment of
any Bonus Awards following Retirement in up to ten approximately equal
consecutive annual installments but in no event may payments end beyond March 1
of the tenth year following termination of employment. Such election must be
made in accordance with rules prescribed by the Committee and, if no such
election is made, such amounts shall be paid within a reasonable time after the
date of termination of employment.

-6-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      (ii) Notwithstanding the above, in the event a Participant’s employment
with the Company and its subsidiaries is terminated involuntarily, prior to
Retirement, as a direct result of the sale of a subsidiary, affiliate or
business unit of the Company, a restructuring or realignment plan, or other
Company-initiated termination (other than for cause), under the rules prescribed
by the Committee for operation of this subsection, the Participant may elect to
receive all amounts that would become payable by reason of the foregoing events
in up to ten approximately equal consecutive annual installments but in no event
may payments end beyond March 1 of the tenth year following termination of
employment. Such election must be made prior to the Participant’s termination of
employment with the Company and its subsidiaries in accordance with rules to be
prescribed by the Committee and, if no such election is made, payment of such
amounts shall be made within a reasonable time after the date of termination.

      (iii) Amounts deferred under this subsection shall be credited to an
individual account in the name of the Participant. The account of an employee
who is participating in The Gillette Company Employees’ Savings Plan or the
Gillette Canada Savings Program shall also be credited with a Savings Plan
Equivalency.

      Amounts equivalent to interest, at the rate applicable to the Fixed Income
Fund of The Gillette Company Employees’ Savings Plan, shall be credited to the
total amount in the Participant’s account on at least an annual basis. Upon
payment to a Participant of an amount deferred under this subsection, the
related Savings Plan Equivalency and amounts equivalent to interest credited
thereon also will be paid. In the event that the Savings Plan Equivalency no
longer exists by virtue of the termination of The Gillette Company Employees’
Savings Plan and/or its Fixed Income Fund, the amounts in each Participant’s
account shall be credited with a rate of return adjusted each January 2 to
reflect the interest rate in effect on January 2 for two year United States
Treasury Notes.

      (iv) If a Participant dies or becomes totally and permanently disabled
while an employee of the Company or a Subsidiary, all deferred Bonus Awards and
the related Savings Plan Equivalencies and amounts equivalent to interest
accrued thereon shall be paid to the Participant or, in the case of death, to
the executor or administrator of the Participant’s estate or as otherwise
provided by law.

      (v) Prior to the occurrence of a Change of Control, in accordance with
rules prescribed by the Committee, Participants making deferral elections
pursuant to this subsection may provide for the revocation of all such deferral
elections in the event of a Change of Control and for the payment by the Company
of all such deferred amounts (plus the related Savings Plan Equivalencies and
amounts equivalent to interest accrued thereon) as soon as practicable following
the Change of Control.

      (vi) In the event of a Change of Control, Bonus Awards deferred in
accordance with this subsection, plus the related Savings Plan Equivalencies and
amounts equivalent to interest accrued thereon, shall continue to be payable to
each Participant in accordance with his or her deferral elections unless the
Participant has provided in the most recent such election for their revocation
in accordance with paragraph (v) above.

-7-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     (d) Notwithstanding the provisions of subsections (b) and (c) above, the
opportunity to defer payment beyond termination of employment shall serve as
partial consideration for a settlement of all claims which the Participant may
have against the Company, its Subsidiaries, employees and agents and shall be
subject to execution by the Participant of a release and settlement agreement in
a form prescribed by the Committee.

     (e) All payments made under this Plan shall be subject to any required
withholdings.

     (f) Bonus Awards shall be payable solely from the general assets of the
Company and its Subsidiaries. No Participant shall have any right to, or
interest in, any specific assets of the Company or any Subsidiary in respect of
current or deferred Bonus Awards. The foregoing shall not preclude the Company
from establishing one or more funds from which payments under the Plan shall be
made, including but not limited to circumstances under which payments are to be
made following a Change of Control.

      8. AMENDMENT AND TERMINATION. The Board of Directors of the Company, or
the Committee if and to the extent authorized, in the absolute discretion of the
body so acting and without notice, may at any time amend or terminate the Plan,
provided that (i) no such amendment or termination shall adversely affect the
rights of any Participant under any Bonus Award previously granted, and (ii)
without the approval of the holders of a majority of the Company’s shares voting
at a meeting of the stockholders, no such amendment shall change the basis upon
which the maximum bonus awards are determined for certain Participants as set
forth in Section 14. Further, once an Incentive Year has commenced, neither the
Board of Directors nor the Committee shall have the discretion (a) not to make
Bonus Awards if a Bonus Pool is earned for that Incentive Year or (b) after a
contingency reserve has been established in any Incentive Year not to make Bonus
Awards from such contingency reserve.

      9. NO ASSIGNMENT. Bonus Awards authorized under this Plan shall be paid
only to Participants (or, in the event of a Participant’s death, to the person
identified in Section 7(c) above). No Bonus Award, nor any part thereof, and no
right or claim to any of the moneys payable pursuant to the provisions of this
Plan shall be anticipated, assigned, or otherwise encumbered, nor be subject to
attachment, garnishment, execution or levy of any kind, prior to the actual
payment and delivery of said amount to the Participant and any attempted
assignment or other encumbrance or attachment, garnishment, execution or levy
shall be of no force or effect, except as otherwise provided by law.
Notwithstanding the above, if a Participant is adjudged incompetent, the
Committee may direct that any amounts payable be paid to the Participant’s
guardian or legal representative.

      10. EMPLOYMENT AND PLAN RIGHTS. The Plan shall not be deemed to give any
Eligible Employee or Participant the right to be retained in the employ of the
Company or any Subsidiary, nor shall the Plan interfere with the right of the
Company or any Subsidiary to discharge any employee at any time, nor shall the
Plan be deemed to give any employee any right to any Bonus Award until such
award is authorized in accordance with Section 5 or 6.

      11. ADMINISTRATION AND AUTHORITY. The Plan shall be administered by the
Committee except as otherwise provided herein. The Committee shall have the
exclusive authority, consistent with the Plan, to (a) determine adjustments to
Earnings Per Share, Net Sales and Return on Invested Capital as provided in
Section 2 of the Plan, (b) designate the Eligible

-8-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Grade Levels, Eligible Employees and Participants in the Plan for each Incentive
Year, (c) determine the Growth Goals necessary to earn a Bonus Pool for each
Incentive Year, (d) establish Target Bonus percentages for Eligible Employees
for each Incentive Year, (e) establish a contingency reserve and authorize
payments of Bonus Awards from the reserve, and/or provide for a carry-forward of
a portion of an earned Bonus Pool and authorize payments of Bonus Awards from
the carry forward, (f) review and approve Bonus Awards made to executive
officers of the Company and other senior management employees whose compensation
is regularly reviewed by it, (g) adopt, amend and rescind rules and regulations
for the administration of the Plan and for its own acts and proceedings, and (h)
decide all questions and settle all controversies and disputes which may arise
in connection with the Plan. The Committee may delegate any or all
responsibilities assigned to it pursuant to clause (g) above.

      The Chairman, except with respect to himself, shall have authority,
consistent with the Plan, (a) to recommend to the Committee the persons other
than Eligible Employees for designation as Participants for each Incentive Year,
(b) to recommend to the Committee the amount of Bonus Awards to be made to
Participants identified in clause (f) of the preceding paragraph, (c) to
determine the amount of Bonus Awards to Participants other than those identified
in clause (f) of the preceding paragraph, and (d) to evaluate the performance or
review evaluations of the performance of employees in the accomplishment of
assigned objectives as reported on their Performance Development Process Forms.
The Chairman may delegate any or all administrative responsibilities delegated
to him by the Committee.

      All decisions, determinations and interpretations of the Committee, the
Chairman or their delegates with respect to the exercise of their respective
responsibilities, shall be binding on all parties concerned.

      12. INDIVIDUAL ACCOUNTS. The Committee shall maintain a separate account
under the Plan for each Participant. Each account shall show the amounts awarded
and, if applicable, amounts deferred, Savings Plan Equivalencies and amounts
equivalent to interest credited thereon.

      13. BONUS AWARDS IN THE EVENT OF CHANGE OF CONTROL. Notwithstanding any
other provision of this Plan to the contrary, in the event of a Change of
Control, a Bonus Award for the Incentive Year in which the Change of Control
occurs shall be paid to each employee in an Eligible Grade Level at the time of
the Change of Control, whether or not the employee remains employed by the
Company or a Subsidiary at the end of the Incentive Year (other than any such
employees whose termination of employment is by the Company for cause, within
the meaning of the applicable Change of Control Severance Program). The amount
of Bonus Award payable to each such employee shall be no less than the product
of (a) the highest bonus percentage, measured as a percentage of Base Salary,
awarded the employee for any of the three full Incentive Years preceding the
Incentive Year in which the Change of Control occurs (or, if greater, the Target
Bonus percentage established for the employee for the Incentive Year in which
the Change of Control occurs), and (b) the employee’s actual salary earned for
the Incentive Year in which the Change of Control occurs.

      14. MAXIMUM BONUS AWARDS TO CERTAIN PARTICIPANTS. Notwithstanding any
other provision of this Plan to the contrary, for each Incentive Year a Bonus
Award shall be paid to any Participant who is an executive officer of the
Company and, in the Committee’s

-9-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

determination, is likely to be a “covered employee” within the meaning of
Section 162(m) of the Code (“Covered Executive”) only in accordance with the
provisions of this Section. Within the first 90 days of each Incentive Year, the
Committee shall prescribe the minimum amount of consolidated net income
(adjusted to omit the effects of extraordinary items, discontinued operations
and changes in accounting principles) that must be achieved by the Company, as
reported in its audited financial statements for the fiscal year ending in the
Incentive Year (“Company Net Income”), in order for a Bonus Award to be paid to
any Covered Executive for the Incentive Year. As soon as practicable following
the end of each Incentive Year, the Committee shall certify whether the
prescribed net income performance goal was in fact satisfied and whether the
Covered Executive otherwise satisfied the requirements of this Plan to receive a
Bonus Award. Upon the Committee’s certification thereof, the Bonus Award payable
to the Covered Executive shall be 0.3% of the Company Net Income for that
Incentive Year or such lesser amount as the Committee in its discretion shall
prescribe taking into account the otherwise applicable provisions of this Plan,
provided that such action does not preclude the Bonus Award to any Covered
Executive from qualifying as performance based compensation under Section 162(m)
of the Code. The Committee shall not exercise any discretion in its
administration of the Plan which would be inconsistent with the purposes of
Section 162(m) of the Code.

      15. APPLICABILITY OF PLAN DOCUMENT. The Plan as amended and restated
hereinabove shall be applicable for Incentive Years beginning on and after
January 1, 2004.

October 21, 2004

-10-